Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 4, 6, 7, 9, 11, 13 – 16, 18, 20, 21, 23 – 25 are amended. 

Claims 1 – 25 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 08/24/2022, with respect to the provisional rejection of claims 1 – 25, on the ground of nonstatutory double patenting, have been fully considered and are persuasive.  The provisional rejection of claims 1 – 25, on the ground of nonstatutory double patenting, has been withdrawn. 

Applicant’s arguments, filed 08/24/2022, with respect to the rejection of claims 1 – 25, under 35 U.S.C. 112(b), have been fully considered and are persuasive.  The rejection of claims 1 – 25, under 35 U.S.C. 112(b), has been withdrawn. 

Applicant’s arguments, filed 08/24/2022, with respect to the rejection of claims 1 – 17 and 19 – 25, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of claims 1 – 17 and 19 – 25, under 35 U.S.C. 103, has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 26 – 30 directed to an invention non-elected without traverse.  Accordingly, claims 26 – 30 are have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Regarding Claim 26: (cancelled)
Regarding Claim 27: (cancelled)
Regarding Claim 28: (cancelled)
Regarding Claim 29: (cancelled)
Regarding Claim 30: (cancelled)

Allowable Subject Matter
Claims 1 – 25 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention includes a method.

The claimed invention, regarding claim 1 as representative, recites features such as: 
constructing a codeword comprised of data bits, placeholder bits, and parity bits, wherein the placeholder bits occupy a plurality of positions in the codeword; 
inverting one or more packets of bits of the codeword according to an inversion pattern to modify a ratio of logic values associated with the codeword

The prior art of record (KWON et al., U.S. Publication 2011/0060965, Shinbashi et al., U.S. Publication 2017/0147433, and Fackenthal U.S. Publication 2020/0059252, as examples of such prior art) do not teach the same. 

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111